IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: V.I.M.B.              : No. 640 MAL 2018
                                          :
                                          :
PETITION OF: H.M.J., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF: N.H.B.                : No. 641 MAL 2018
                                          :
                                          :
PETITION OF: H.M.J., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court

IN RE: ADOPTION OF: J.T.C.B.              : No. 642 MAL 2018
                                          :
                                          :
PETITION OF: H.M.J., MOTHER               : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of November, 2018, the Petition for Allowance of Appeal

is DENIED.